

 
FIFTH SUPPLEMENTAL INDENTURE
 
FIFTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of
May 2, 2007, among Advanstar Communications Inc., a New York corporation (the
“Company”), the guarantors party hereto (the “Guarantors”) and Wells Fargo Bank,
N.A. (successor by merger to Wells Fargo Bank Minnesota, N.A.), as trustee (the
“Trustee”).
 
 
RECITALS
 
WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into
the Indenture, dated as of August 18, 2003 (the “Original Indenture”), among
Advanstar Communications Inc., a New York corporation (the “Company”) the
Guarantors party thereto (the “Guarantors”) and Wells Fargo Bank, N.A.
(successor by merger to Wells Fargo Bank Minnesota, N.A.) (the “Trustee”), as
amended or supplemented by the First Supplemental Indenture dated June 16, 2005,
the Second Supplemental Indenture dated June 16, 2005, the Third Supplemental
Indenture dated August 19, 2005 and the Fourth Supplemental Indenture dated
December 21, 2006 (the Original Indenture as so amended and supplemented, the
“Indenture”) relating to the Company’s Second Priority Senior Secured Floating
Rate Notes due 2008 (the “Floating Rate Notes”) and 10 3/4% Second Priority
Senior Secured Notes due 2010 (the “Senior Secured Notes” and, together with the
Floating Rate Notes, the “Notes”);
 
WHEREAS, the Company has repaid all of the Floating Rate Notes and the Company
and the Guarantors have been discharged from all of their respective obligations
with respect to such Floating Rate Notes;
 
WHEREAS, the Company and the Guarantors propose certain amendments to the
Indenture (the “Proposed Amendments”), which Proposed Amendments must be
approved with the consent of the holders (the “Holders”) of a majority of the
outstanding aggregate principal amount of the Senior Secured Notes;
 
WHEREAS, the Company and the Guarantors also propose certain additional
amendments to the Indenture (the “Additional Amendments” and together with the
Proposed Amendments, the “Amendments”), which Additional Amendments must be
approved with the consent of the Holders of at least two-thirds of the
outstanding aggregate principal amount of the Senior Secured Notes;
 
WHEREAS, the Company has made an offer to purchase the Senior Secured Notes and
solicited the consents of the Holders of the Senior Secured Notes to the
Amendments pursuant to the Offer to Purchase and Consent Solicitation Statement
dated April 19, 2007 (the “Tender Offer and Consent Solicitation”), each upon
the terms and subject to the conditions set forth therein;
 
WHEREAS, pursuant to the Tender Offer and Consent Solicitation, Company has
received valid consents of the Holders of at least a majority in outstanding
aggregate principal amount of the Senior Secured Notes consenting to the
substance of the Proposed Amendments set forth in this Supplemental Indenture;
 
WHEREAS, pursuant to the Tender Offer and Consent Solicitation, the Company has
received valid consents of the Holders of at least two-thirds in outstanding
aggregate principal amount of the Senior Secured Notes consenting to the
substance of the Additional Amendments set forth in this Supplemental Indenture;
 
WHEREAS, all conditions and requirements necessary to make this Supplemental
Indenture a valid, binding, and legal instrument in accordance with the terms of
the Indenture have been performed and fulfilled and the execution and delivery
hereof have been in all respects duly authorized; and
 


--------------------------------------------------------------------------------



WHEREAS, pursuant to Section 9.06 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed as follows:
 
Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein are used as defined in the Indenture.
 
Section 2. Proposed Amendments to Indenture. Effective as of the Amendment
Effective Date for the Proposed Amendments (as defined below):
 
(a) The following Sections of the Indenture shall be deleted in their entirety
and replaced with the phrase “Intentionally Omitted”:
 


Existing Section Number
Caption
   
Section 4.03 in its entirety
Reports
   
Section 4.04 in its entirety
Compliance Certificate
   
Section 4.05 in its entirety
Taxes
   
Section 4.07 in its entirety
Restricted Payments
   
Section 4.08 in its entirety
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
   
Section 4.09 in its entirety
Incurrence of Indebtedness and Issuance of Preferred Stock
   
Section 4.11 in its entirety
Transactions with Affiliates
   
Section 4.12 in its entirety
Liens
   
Section 4.13 in its entirety
Corporate Existence
   
Section 4.15 in its entirety
Limitation on Sale and Leaseback Transactions
   
Section 4.16 in its entirety
Additional Note Guarantees
   
Clause (d) of Section 4.17
Further Assurances; Collateral Inspections and Reports; Costs and
Indemnification

 
(b) Section 5.01 of the Indenture captioned “Merger, Consolidation, or Sale of
Assets” is hereby amended by deleting each of clause (c), clause (d) and the
last sentence of Section 5.01.
 
(c) Section 6.01 of the Indenture captioned “Events of Default” is hereby
amended deleting each of clauses (d), (e), (f), (g), (j) and (k) and replacing
them with the phrase “Intentionally Omitted”.
 
(d) Section 8.04 of the Indenture captioned “Conditions to Legal or Covenant
Defeasance” is hereby amended by deleting each of clauses (c), (e) and (f) and
replacing them with the phrase “Intentionally Omitted”.
 

2

--------------------------------------------------------------------------------



(e) Any definitions used exclusively in the provisions of the Indenture which no
longer apply to the Notes pursuant to Paragraphs (a) through (d) of this Section
2 are hereby deleted in their entirety from the Notes and in the Indenture shall
no longer apply with respect to the Notes and all references to paragraphs,
sections, articles or other terms or provisions of the Indenture which no longer
apply to the Notes pursuant to Paragraphs (a) through (d) of this Section 2
above are hereby deleted in their entirety from the Notes and in the Indenture
shall no longer apply to the Notes.
 
Section 3. Additional Amendments to the Indenture. Effective as of the Amendment
Effective Date for the Additional Amendments (as defined below):
 
(a) The following Sections of the Indenture shall be deleted in their entirety
and replaced with the phrase “Intentionally Omitted”:
 
Existing Section Number
Caption
   
Section 4.10 in its entirety
Asset Sales
   
Section 4.14 in its entirety
Offer to Repurchase upon Change of Control
   
Clauses (a), (b), (c) and (e) of Section 4.17
Further Assurances; Collateral Inspections and Reports; Costs and
Indemnification

 
(b) Any definitions used exclusively in the provisions of the Indenture which no
longer apply to the Notes pursuant to this Paragraph (a) of this Section 3 are
hereby deleted in their entirety from the Notes and in the Indenture shall no
longer apply to the Notes, and all references to paragraphs, sections, articles
or other terms or provisions of the Indenture which no longer apply to the Notes
pursuant to Paragraphs (a) of this Section 3 above are hereby deleted in their
entirety from the Notes and in the Indenture shall no longer apply to the Notes.
 
(c) The Second Priority Liens are hereby released in their entirety.
 
The Trustee will instruct the Collateral Agent to execute and deliver and the
Collateral Agent will promptly execute and deliver, such instruments
effectuating or confirming such release of the Second Priority Liens which will
have the effect solely of releasing such Second Priority Liens as to the
Collateral described therein, on customary terms and without any recourse,
representation, warranty or liability whatsoever.
 
Section 4. Indenture Ratified. Except as hereby otherwise expressly provided,
the Indenture is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.
 
Section 5. Counterparts. This Supplemental Indenture may be signed in various
counterparts which together will constitute one and the same instrument.
 
Section 6. Supplemental Indenture Is a Supplement To Indenture. This
Supplemental Indenture is an amendment supplemental to the Indenture and this
Supplemental Indenture will henceforth be read together.
 
Section 7. Governing Law. This Supplemental Indenture shall be governed by and
construed in accordance with the laws of the State of New York.
 
Section 8. References to Supplemental Indenture. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Supplemental Indenture may refer to the Indenture without
making specific reference to this Supplemental Indenture, but nevertheless all
such references to the Indenture shall include this Supplemental Indenture
unless the context otherwise requires.
 

3

--------------------------------------------------------------------------------



Section 9. Effect of this Supplemental Indenture. From and after the Amendment
Effective Date, the Indenture shall be deemed to be modified as herein provided
but except as modified hereby, the Indenture shall continue in full force and
effect. The Indenture as modified hereby shall be read taken and construed as
one and the same instrument.
 
Section 10. Severability. In the event that any provisions of this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
Section 11. Trust Indenture Act. If any provisions hereof limit, qualify or
conflict with any provisions of the Trust Indenture Act of 1939 required under
the Trust Indenture Act of 1939 to be a part of and govern this Supplemental
Indenture, the provisions of the Trust Indenture Act of 1939 shall control. If
any provision hereof modifies or excludes any provision of the Trust Indenture
Act of 1939 that pursuant to the Trust Indenture Act of 1939 may be so modified
or excluded, the provisions of the Trust Indenture Act of 1939 as modified or
excluded hereby shall apply.
 
Section 12. Trustee Makes No Representation. The Trustee makes no representation
as to the validity or adequacy of this Supplemental Indenture or the recitals
contained herein.
 
Section 13. Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction thereof.
 
Section 14. Effectiveness. This Supplemental Indenture shall become effective
upon execution by the Company, the Guarantors and the Trustee. As used herein,
the “Amendment Effective Date” shall mean (i) with respect to Proposed
Amendments, the date that the Company delivers written notice to the Trustee
that consents have been received from Holders of at least a majority of the then
outstanding aggregate principal amount of Senior Secured Notes and the related
Notes have been accepted for purchase in the Tender Offer and Consent
Solicitation and (ii) with respect to the Additional Amendments, the date that
the Company delivers written notice to the Trustee that consents have been
received from Holders of at least two-thirds of the then outstanding aggregate
principal amount of the Senior Secured Notes and the related Notes have been
accepted for purchase in the Tender Offer and Consent Solicitation.
 
[Signature Page Follows]
 
 
 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental
Indenture to be duly executed as of the date first above written.
 
 

 
ADVANSTAR COMMUNICATIONS INC.
                     
By:
/s/ Theodore S. Alpert
   
 
Name:
Theodore S. Alpert
   
 
Title: Vice President - Finance and Chief Financial Officer  

 

 
CME2, INC.,as Guarantor
                     
By:
/s/ Theodore S. Alpert
   
 
Name:
Theodore S. Alpert
   
 
Title: Vice President - Finance and Chief Financial Officer  

 
PROJECT GLOBAL TRADESHOW, INC.,as
      Guarantor
                     
By:
/s/ Theodore S. Alpert
   
 
Name:
Theodore S. Alpert
   
 
Title: Vice President - Finance and Chief Financial Officer  

 

 
MEN’S APPAREL GUILD IN CALIFORNIA,
      INC., as Guarantor
                     
By:
/s/ Theodore S. Alpert    
 
Name: Theodore S. Alpert    
 
Title: Vice President - Finance and Chief Financial Officer  

 
APPLIED BUSINESS
       TELECOMMUNICATIONS, as Guarantor
                     
By:
/s/ Theodore S. Alpert    
 
Name: Theodore S. Alpert    
 
Title: Vice President - Finance and Chief Financial Officer  

 

 
WELLS FARGO BANK, N.A., as Trustee
                     
By:
/s/ Lynn M. Steiner    
 
Name: Lynn M. Steiner    
 
Title: Vice President  

 

5

--------------------------------------------------------------------------------



 

